Citation Nr: 1723762	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  14-19 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for heart attacks with stents (heart condition) secondary to depression, not otherwise specified (depression NOS).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel

INTRODUCTION

The Veteran had active duty service from April 1953 to April 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for heart condition secondary to depression NOS.  While the additional delay is regrettable, the Board must remand to fairly decide the merits of the Veteran's claim.  

In the June 2010 VA mental health examination, the examiner noted that he was raised by both biological parents, who remained married.  The Veteran recalled his parents engaging in conflict, but not witnessing any physical domestic violence; however, the Veteran witnessed yelling.  The Veteran denied childhood abuse, but stated that both parents worked a lot and were not present that much, leaving the Veteran and his sister to raise themselves.  The Veteran also reported struggling with depression since his 20s and described marital difficulties due to irritability and anger.  The examiner opined that the Veteran was predisposed for depression due to some unstable dynamics in his childhood (less than optimal contact with primary care takers).
A June 2010 letter from a private cardiologist stated that the Veteran had inquired about whether there was a relationship between his heart condition and "an element of anger noted on prior exams."  The cardiologist generally stated that "[a]nger-mediated stress has been linked to development of coronary artery disease and atherosclerotic event rates."  The cardiologist encouraged the Veteran to discuss a specific diagnosis related to anger with his mental health professionals, and, if they felt he had a diagnosis consistent with anger-mediated stress, then "current medical literature would suggest a link to his coronary disease" and that "[t]emporal relationships should be explored."

A July 2010 letter from the Veteran's former marriage counselor stated that the Veteran and his wife were briefly in couples counseling around 1999.  During those sessions, the counselor recalled that the Veteran was losing his temper, feeling helpless at controlling himself, feeling stressed, and reporting hearing loss and tinnitus.  The counselor opined that it "was very possible at that time that the physical problems [the Veteran] had were contributing to his stress level that made it harder to control his anger."

A July 2010 letter from a VA physician assistant indicated a relationship between the Veteran's cardiac condition and depression.  Specifically, the provider stated that the Veteran had a long-standing history of depression which was "related to a general medical condition including coronary artery disease with history of stent placement."  The provider stated that he agreed with the June 2010 letter from a private cardiologist, who indicated that the cardiac condition could be closely related to the depression.

A May 2011 letter from a private cardiologist sought to clarify the June 2010 letter from the same provider.  It stated that the Veteran had elements of anger as part of his personality, which created the potential for anger-mediated stress.  The provider reiterated that anger-mediated stress has been shown to be linked to the development of coronary disease and atherosclerotic event rates.  The provider also reiterated that he encouraged the Veteran to discuss specific diagnoses related to anger with his mental health professionals.    

In a January 2012 letter from the Veteran's sister, she states that the Veteran and she were raised in a stable household with a very loving atmosphere and that, because of this, they both grew up as respectful and happy children.  The sister also stated that the Veteran's active and fun-loving attitude before service transformed into a "moody [and] depressed" attitude after service because of the constant ringing in his ears.  

The AOJ's June 2014 Statement of the Case (SOC) relied, in part, on the medical opinion of a November 2013 VA examiner who was tasked to assess the nature, severity, and etiology of the Veteran's heart condition, including any association with his depression.  The Veteran contended that his heart condition was related to the stress he was under from his service-connected depression.  However, the examiner opined that the Veteran's heart condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected depression.  The examiner explained that, because the onset of the Veteran's heart condition in 2002 was several years prior to the diagnosis of depression in 2006, the depression did not cause the heart condition.  Additionally, the examiner explained that the Veteran had multiple risk factors for the heart condition, including a positive family history, hypertension, hyperlipidemia, and a predisposition to depression since childhood.  The examiner indicated that an opinion regarding aggravation was inapplicable, but noted the following: (1) the Veteran required six stents for coronary heart disease in 2002 to 2003; (2) the Veteran's depression was diagnosed in 2006, requiring medication and treatment; and (3) since then, the Veteran had not required any further medical intervention and stress tests are stable, showing no increase in severity.  The examiner noted that she based the baseline level of severity of the heart condition on a March 2003 Prescott VAMC record and that the current severity of the Veteran's heart condition was not greater than the baseline.

In the September 2014 VA mental health examination, the examiner opined that the Veteran did not have any symptoms attributable to major depressive disorder, apart from: depressed mood; anxiety; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; and disturbances of motivation and mood.  Otherwise, the examiner's opinion was silent regarding the heart condition.

During the April 2017 hearing, the Veteran's representative pointed to the June 2011 letter from a private cardiologist, noting that it discussed how the Veteran's mental health condition could cause the heart condition.  The representative also pointed to treatment records from 2002, during which time the Veteran had a prescription for Paxil and was seen at the Prescott Clinic due to memory loss and an anxiety disorder.  The Veteran's wife testified that she began noticing classic signs of depression around 1991 or 1994.  She stated that she encouraged him to see a psychiatrist, who stated that the Veteran is depressed and prescribed Prozac.  She also stated that the Veteran was quick to anger and had experienced similar problems with his first wife.  The representative then noted that the November 2013 VA examination, including the unfavorable medical opinion, relied on faulty rationale because the examiner incorrectly noted that that the Veteran was predisposed to depression since childhood.  The Veteran and his sister confirmed to the representative that they had great childhoods.  Finally, the Veteran mentioned that, although it was not formally called depression at that time, he was told he was "moody" during service, particularly after his hearing started declining.  The representative concluded by emphasizing the following about the Veteran: (1) he is already service connected for depression; (2) he began having symptoms of depression, which people used to call "moody," during and right after service; (3) medical records between 1994 and 1995 that include the Veteran's original diagnosis of depression are irretrievable due to age; (4) he was treated and prescribed medication (Paxil) for anxiety in 2002 at Prescott VA Clinic; and (5) he had his first heart attack in 2003.

The Board notes that the Veteran has been service-connected for tinnitus since October 1998 and service-connected for depression NOS associated with tinnitus since April 2010.  See October 2014 rating decision codesheet.  The Board also notes that, although the Veteran did not receive a formal diagnosis of depression NOS until 2006, the evidence of record is sufficient to resolve reasonable doubt in the Veteran's favor to establish that it pre-dated the onset of his heart condition in 2002.  See September 2013 rating decision (noting medical and lay evidence of mental health symptoms tracing back to the 1990s); June 2010 VA mental health examination (noting a mid-1990s hospitalization for "depression/stress/transient delirium").  As such, the Board finds that the Veteran's service-connected depression NOS pre-dated the onset of his heart condition.  

The Board requires an adequate medical opinion based on accurate factual premises.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Based on the aforementioned evidence, the Board finds the November 2013 VA examiner's nexus opinion inadequate because it was based, in part, on the inaccurate factual premise that the Veteran's service-connected depression NOS post-dated the onset of his heart condition.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Further, the examiner based the nexus opinion on, in part, the existence of a predisposition to depression, which may also not be accurate, given the Veteran and his sister's consistent statements to the contrary.  See January 2012 letter from the Veteran's sister; April 2017 hearing transcript.  In light of these deficiencies, clarification is necessary upon remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Obtain an addendum medical opinion to address:

a)  whether the Veteran's heart condition is at least as likely as not (i.e., a 50 percent or higher degree of probability) related to his service-connected depression NOS; and

b)  all of the medical and lay evidence of record, in addition to any other evidence the appropriate medical professional deems relevant.

The appropriate medical professional is informed that the Board has found the onset of the Veteran's service-connected depression NOS to pre-date the onset of his heart condition.

Provide complete rationales for all opinions.  If the appropriate medical professional bases any part of the opinion on a purported predisposition to depression, the rationale must consider the Veteran and his sister's statements discussed above, specifically that they had been raised in a stable and "loving household". 

The examiner must be provided with a copy of this remand and must review the entire claims folder when rendering the opinion; such a review must be noted in the examination report.

The Board defers to the discretion of the appropriate medical professional in determining whether another examination is necessary to provide the requested opinion.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

